                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         DAVID ANDREWS,
                                   4                                                       Case No. 17-cv-04363-YGR (PR)
                                                        Plaintiff,
                                   5                                                       ORDER DENYING DEFENDANTS’
                                                 v.                                        MOTION TO DISMISS; AND
                                   6                                                       DIRECTING THEM TO FILE A
                                         B. MARTINEZ, et al.,                              MOTION FOR SUMMARY
                                   7                                                       JUDGMENT
                                                        Defendants.
                                   8

                                   9          This is a federal civil rights action. Defendants’ motion to dismiss on grounds that

                                  10   Plaintiff has failed to state claims for relief is DENIED. Dkt. 42. As the Court has found in its

                                  11   Amended Order screening the First Amended Complaint, Plaintiff’s allegations, when liberally

                                  12   construed, appear to state a cognizable due process claim against Defendants. See Dkt. 30.
Northern District of California
 United States District Court




                                  13   Defendants’ grounds for dismissal are more properly raised in a motion for summary judgment.

                                  14   Accordingly, Defendants shall file a motion for summary judgment within twenty-eight (28) days

                                  15   from the date this Order is filed. Plaintiff’s opposition to the motion for summary judgment shall

                                  16   be filed with the Court and served on Defendants no later than twenty-eight (28) days after the

                                  17   date on which Defendants’ motion is filed. Defendants shall file a reply brief no later than

                                  18   fourteen (14) days after the date Plaintiff’s opposition is filed. Upon a showing of good cause,

                                  19   requests for a reasonable extension of time will be granted provided they are filed on or before the

                                  20   deadline they seek to extend. Defendants are reminded that a motion for summary judgment must

                                  21   be accompanied by a Rand notice so that Plaintiff will have fair, timely and adequate notice of

                                  22   what is required of him in order to oppose the motion. Woods v. Carey, 684 F.3d 934, 935 (9th

                                  23   Cir. 2012) (notice requirement set out in Rand must be served concurrently with motion for

                                  24   summary judgment). Defendants shall provide the following notice to Plaintiff when they file and

                                  25   serve any motion for summary judgment:

                                  26                  The defendants have made a motion for summary judgment by which
                                                      they seek to have your case dismissed. A motion for summary
                                  27                  judgment under Rule 56 of the Federal Rules of Civil Procedure will,
                                                      if granted, end your case.
                                  28
                                   1                 Rule 56 tells you what you must do in order to oppose a motion for
                                                     summary judgment. Generally, summary judgment must be granted
                                   2                 when there is no genuine issue of material fact -- that is, if there is no
                                                     real dispute about any fact that would affect the result of your case,
                                   3                 the party who asked for summary judgment is entitled to judgment as
                                                     a matter of law, which will end your case. When a party you are suing
                                   4                 makes a motion for summary judgment that is properly supported by
                                                     declarations (or other sworn testimony), you cannot simply rely on
                                   5                 what your complaint says. Instead, you must set out specific facts in
                                                     declarations, depositions, answers to interrogatories, or authenticated
                                   6                 documents, as provided in Rule 56(e), that contradict the facts shown
                                                     in the defendants’ declarations and documents and show that there is
                                   7                 a genuine issue of material fact for trial. If you do not submit your
                                                     own evidence in opposition, summary judgment, if appropriate, may
                                   8                 be entered against you. If summary judgment is granted, your case
                                                     will be dismissed and there will be no trial.
                                   9
                                       See Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998) (en banc).
                                  10
                                              Also before the Court is Plaintiff’s pending motion for summary judgment (dkt. 46), which
                                  11
                                       Defendants have opposed. As explained above, the Court has denied Defendants’ pending motion
                                  12
Northern District of California




                                       to dismiss and has directed Defendants instead to file a motion for summary judgment. The Court
 United States District Court




                                  13
                                       will resolve Plaintiff’s motion for summary judgment and any other remaining pending motions
                                  14
                                       (see dkts. 51, 55, 59) after Defendants have filed their motion for summary judgment.
                                  15
                                              This Order terminates Docket No. 42.
                                  16
                                              IT IS SO ORDERED.
                                  17
                                       Dated: July 9, 2019
                                  18
                                                                                        ______________________________________
                                  19                                                    YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     2
